Celebrezze, J.,
dissenting. A thorough examination of the record in these actions brings me to the conclusion that the procedures mandated by R. C. 3501.07 have been followed.
The majority has determined that the evidence presented in support of the reappointment of relators to their respective positions is insufficient to refute the opinion of the Secretary of State that they are not competent to be board of elections members.
It is at this point that I most emphatically disagree with the decision reached by the majority. They hold that R. C. 3501.07 vests in the Secretary of State sole, arbitrary and unfettered discretion to determine the competency of electors recommended as members of boards of elections.
Although I agree that the procedure followed pursuant to R. C. 3501.07 fulfills basic due process requirements, I cannot conclude that the Secretary of State’s actions evidence a proper exercise of discretion.
In case No. 74-145, the Secretary of State based his decision upon an examination of the minutes of several board meetings. From that examination he determined that Mr. Boyle was producing “turmoil and tension that *168has hampered the ability of the board to transact necessary business.” My examination of the minutes reveals only that there was argument, healthy disagreement and sometimes even “partisan bickering”; but the business of the board was carried out, and the board was an effective operating unit. If these are the criteria for determining lack of competence to serve on an election board, the Secretary of State should be able to refuse about half of those recommended for appointment.
Evidence produced by Mr. Boyle consists of affidavits from employees of the board of elections and persons familiar with Mr. Boyle to the effect that he is a highly motivated and competent public employee, who has performed his duties in a manner calculated to further the operation of the board. In addition, the Secretary of State relates in his affidavit that Mr. Boyle admitted to overreacting in board meetings and pledged to work for increased harmony with board members and staff.
As was stated by this court in State, ex rel. Great Lakes College, v. Medical Bd. (1972), 29 Ohio St. 2d 198, 200: “* * * discretion must be exercised cautiously to safeguard the rights of those concerned.” Instead of that cautious exercise, we are faced with the largely unsupported personal opinion of the Secretary of State. Basing a refusal upon such a thin stem of evidence seems to be exactly the type of abuse of discretion which the extraordinary remedy of mandamus is designed to correct.
Relator Gosney has held a position on the Columbiana County Board of Elections since 1951. During that same period he has been employed by Congressman Wayne Hays. Now the Secretary of State has determined that: “The two positions have the potential for conflict of interest.” (Emphasis added.)
To that “evidence” Mr. Gosney replies with affidavits similar to the ones compiled by Mr. Boyle. In addition, he asserts his past record for honesty and fairness in carrying out his duties. Even in the age of - Watergate, absent any statute, I would not allow the Secretary of State what is, *169in effect, unfettered discretion. Opinions, unsupported by evidence of lack of competence, should not control who can be appointed to a board of elections.
I would grant the writs in case Nos. 74-145 and 74-147.